DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-2 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    149
    1055
    media_image1.png
    Greyscale
(filing receipt dated 10/14/2020).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Suggestions 
	The Examiner suggests amending claim 1 as follows: 
--A method for producing refined methionine from a slurry of crude methionine, the method comprising: 
	a step of separating the slurry of crude methionine into a solid crude cake and a liquid by using a continuous filter;
	a step of spraying preliminary washing water on the crude cake and producing a semi-refined cake; and
	a step of mixing the semi-refined cake and producing the refined methionine.--.
refined methionine” and the process never actually recites that the “refined methionine” is produced.  
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites that the semi-refined cake has a moisture content of 20 mass% to 40 mass%.  It is unclear if this is the moisture content of the cake i) at the end of the spraying step or ii) at the end of the mixing step, especially as both the “spraying” and “mixing” steps appear to produce a moisture containing “semi-refined cake” product.  Based on the examples in the specification as filed, it appears as if the former interpretation is correct as the mixing step appears to produce a slurry containing the refined methionine as a final product (see [0040-0042]).  The suggested claim language above may help to overcome this, but the Examiner additionally suggests specifying, in claim 1, that the product of the “mixing” step is a slurry containing the refined methionine (and thus not a cake), which would obviate the issue.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0284323 (‘323, published on 10/8/2015, of record in the IDS filed on 9/24/2020) in view of US2015/0038739 (‘739, published on 2/5/2015, of record in the IDS filed on 9/24/2020).


Applicant Claims

    PNG
    media_image2.png
    200
    936
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    291
    918
    media_image3.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘323 discloses a clean method for preparing methionine (see whole document).  With particular regard to claim 1, ‘323 discloses (see abstract, claims, and [0013-0023]) preparing an aqueous slurry of crude methionine from a continuous CO2 crystallization reaction (T6 in the fig, see [0043]); separating a solid methionine cake from the liquid in the crystallization mixture in a first solid-liquid separator (S1 in fig); washing the crude methionine cake with water in a scrubber (R4 in fig); subjecting the semi-refined methionine cake to a second solid-liquid separator (S2); and drying the resulting methionine cake to produce refined methionine.  Also see specific examples of the separating and washing steps in [0046, 0049, 0052, 0055, and 0058].  These examples teach that the solid-liquid separation step is carried out using continuous centrifugal filtration (also see [0004-0005] of the specification as filed, wherein Patent Document 1 corresponds to the Japanese counterpart to ‘323) and then that solid delivery equipment was used to deliver crude methionine to scrubber (R4) for spiral agitation and washing with continuous delivery of water for 10 minutes to produce an intermixture.  After the washing was complete, the intermixture was subjected to a second solid-liquid separation step to produce the final refined methionine cake which was further dried.  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	‘323 does not explicitly teach that the washing is carried out in two steps, wherein the first step comprises spraying water on a crude cake to produce a semi-refined cake and the second step comprises mixing the semi-refined cake with finishing water to form an aqueous slurry of refined methionine.  This deficiency is cured through the teachings of ‘739.  Like ‘323, ‘739 teaches a method for manufacturing refined methionine (see whole document).  
With particular regard to claim 1, like ‘323, ‘739 teaches that an aqueous slurry of crude methionine obtained from a CO2 crystallization step [0025-0028] is subjected to a solid-liquid separation step (shown as a centrifugal separation in fig. 1 and a filtration separation in fig. 2-also see [0034]) wherein the resulting crude cake is then washed with methionine containing wash water [0029-0047] and then dried to produce refined methionine [0048-0051].  ‘739 further teaches that the washing process may be a process in which the methionine-containing wash water is sprayed from a nozzle onto the crude methionine, a process in which the methionine-containing wash water is added to the crude methionine and they are mixed, or the like [0033], wherein the process preferably comprises at least two washing steps (see [0039-0047] and claim 5), exemplifying the use of two water spraying steps in succession [0053-0068 and 0072-0073].  Though ‘739 does not explicitly teach an example wherein a preliminary spraying step is followed by a mixing step (wherein both washing steps employ an aqueous methionine wash liquid), [0033] of ‘739 clearly suggests that a mixing step can be substituted for either of the spraying steps.  Further, ‘739 teaches that the disclosed washing method is superior to other prior art washing methods because the use of a methionine containing wash water and multiple washing steps produces a highly pure refined methionine product in higher yields than comparable processes wherein just water is used at the washing liquid [0013-0015; 0049-0050; and 0072-0077 including Tables referenced therein].   Therefore it would have been prima facie obvious for the skilled artisan to use the washing process disclosed by ‘739 in the continuous filtration process taught by ‘323 in order to enhance the output of the methionine product absent any evidence to the contrary.  Also see MPEP 2143 B. 
With respect to claim 2, though ‘739 does not teach the moisture content of the semi-refined cake prior to the second washing step, ‘739 teaches that the use amount of the methionine-containing wash water is preferably from 100 to 300g, and more preferably 50 to 200g, relative to 100g of crude methionine (see [0032 and 0058], wherein [0032] is directed to the total ratio of washing liquid:crude methionine and [0058] is directed toward the ratio of washing liquid:crude methionine used in the first water spraying step to produce the instantly claimed semi-refined cake).  The broader range is identical to that recited for use in the preliminary washing step in the specification as filed, while the narrower range also shares significant overlap with the most preferred range set forth (150 to 250 g relative to 100 g crude methionine; see [0024] of the specification as filed).  Therefore, absent any evidence to the contrary, the semi-refined cake produced in ‘739 (the cake produced after the first spraying washing step) is presumed to have a moisture content that falls within or overlaps with the instantly claimed range.  See MPEP 2144.05.    
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘323 and ‘739 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  The person of ordinary skill would have been motivated to use the washing process disclosed by ‘739 in the continuous filtration process taught by ‘323 in order to enhance the output of the methionine product, as ‘739 teaches that the disclosed washing process is superior to analogous prior art processes.  Also see MPEP 2143 B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/Primary Examiner, Art Unit 1622